Order entered March 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01057-CV

                   VICTORY PARK MOBILE HOME PARK, Appellant

                                               V.

                                SHARON BOOHER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-12480

                                           ORDER
       Before the Court is appellant’s February 26, 2013 unopposed second motion for

extension of time to file appellant’s brief. We GRANT appellant’s motion. Appellant’s brief

shall be filed on or before April 8, 2013. We caution appellant that no further extensions of time

will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE